ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and, after a hearing and review of this case, recommends that the Petitioner not be readmitted to the practice of law.
Upon examination of the matters now before this Court, we find that the Petitioner has met his burden under Admission and Discipline Rule 23, Section 4, and that contrary to the Commission’s recommendation, the petitioner should be reinstated to the practice of law.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by this Court that the Petitioner in this proceeding, Anand K. Rajan, is hereby reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of the Petitioner’s suspension under this cause.
GIVAN and KRAHULIK, JJ., dissent and would deny reinstatement.